             Case 2:21-mj-08351-RBM Document 1 Filed 04/29/21 PageID.1 Page 1 of 16
AO 106A (08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means


                                      UNITED STATES DISTRICT COURT
                                                                   for the                                                          4/29/2021
                                                       Southern District
                                                     __________  DistrictofofCalifornia
                                                                              __________

              In the Matter of the Search of                                                                                        vyc
                                                                             )
         (Briefly describe the property to be searched                       )
          or identify the person by name and address)                        )              Case No. 21MJ8351
             Blue Motorola Cell Phone                                        )
 Seized as FP&F No. 2021250300057901, Item 0005                              )
                ("Target Device #2")
                                                                             )

    APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
 See Attachment A-2, incorporated herein by reference.

located in the              Southern              District of                 California               , there is now concealed (identify the
person or describe the property to be seized):


 See Attachment B, incorporated herein by reference.

          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               ✔ evidence of a crime;
               u
               u contraband, fruits of crime, or other items illegally possessed;
                 u property designed for use, intended for use, or used in committing a crime;
                 u a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
             Code Section                                                               Offense Description
        21 USC 952, 960 and 963                   Importation of a Controlled Substance; Conspiracy to Import a Controlled
                                                  Substance

          The application is based on these facts:
        See Attached Affidavit of Homeland Security Investigations Special Agent Kiersten Deutsch incorporated herein
        by reference.
           ✔ Continued on the attached sheet.
           u
           u Delayed notice of        days (give exact ending date if more than 30 days:                                   ) is   requested under
             18 U.S.C. § 3103a, the basis of which is set forth on the attached   d sheet.


                                                                                                     Applicant’s signature

                                                                                             Special Agent Kiersten Deutsch, HSI
                                                                                                     Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
                      telephone                       (specify reliable electronic means).

             
Date:
                                                                                                       Judge’s signature

City and state: El Centro, California                                              Hon. Ruth Bermudez Montenegro, U.S. Mag. Judge
                                                                                                     Printed name and title
  Case 2:21-mj-08351-RBM Document 1 Filed 04/29/21 PageID.2 Page 2 of 16



                               ATTACHMENT A-1

                          PROPERTY TO BE SEARCHED

The following property is to be searched:

      White Samsung Cell Phone
      Seized as FP&F No. 2021250300057901, Item 0004
      (“Target Device #1”)

Target Device #1 is currently in the possession of Homeland Security Investigations-
ASAC Calexico located at 2051 N. Waterman Avenue, Suite 100, El Centro, California
92243.
  Case 2:21-mj-08351-RBM Document 1 Filed 04/29/21 PageID.3 Page 3 of 16



                               ATTACHMENT A-2

                          PROPERTY TO BE SEARCHED

The following property is to be searched:

      Blue Motorola Cell Phone
      Seized as FP&F No. 2021250300057901, Item 0005
      (“Target Device #2”)

Target Device #2 is currently in the possession of Homeland Security Investigations-
ASAC Calexico located at 2051 N. Waterman Avenue, Suite 100, El Centro, California
92243.
  Case 2:21-mj-08351-RBM Document 1 Filed 04/29/21 PageID.4 Page 4 of 16



                               ATTACHMENT A-3

                          PROPERTY TO BE SEARCHED

The following property is to be searched:

      Black ZTE Cell Phone
      Seized as FP&F No. 2021250300057901, Item 0006
      (“Target Device #3”)

Target Device #3 is currently in the possession of Homeland Security Investigations-
ASAC Calexico located at 2051 N. Waterman Avenue, Suite 100, El Centro,
California 92243.
  Case 2:21-mj-08351-RBM Document 1 Filed 04/29/21 PageID.5 Page 5 of 16



                                  ATTACHMENT B

                                ITEMS TO BE SEIZED

       Authorization to search the cellular telephones described in Attachments A-1, A-
2, and A-3 includes the search of disks, memory cards, deleted data, remnant data, slack
space, and temporary or permanent files contained on or in the cellular telephones for
evidence described below. The seizure and search of the cellular telephones shall
follow the search methodology described in the affidavit submitted in support of the
warrant.

      The evidence to be seized from the cellular telephones will be electronic records,
communications, and data such as emails, text messages, chats and chat logs from
various third-party applications, photographs, audio files, videos, and location data, for
the period of February 2, 2021 up to and including March 5, 2020:

      a.     tending to indicate efforts to import controlled substances from Mexico
             into the United States;

      b.     tending to identify accounts, facilities, storage devices, and/or services–
             such as email addresses, IP addresses, and phone numbers–used to
             facilitate the importation of controlled substances from Mexico into the
             United States;

      c.     tending to identify co-conspirators, criminal associates, or others involved
             in importation of methamphetamine, or some other federally controlled
             substance, from Mexico into the United States;

      d.     tending to identify travel to or presence at locations involved in the
             importation of controlled substances from Mexico into the United States,
             such as stash houses, load houses, or delivery points;

      e.     tending to identify the user of, or persons with control over or access to,
             the Target Devices; and/or

      f.     tending to place in context, identify the creator or recipient of, or establish
             the time of creation or receipt of communications, records, or data involved
             in the activities described above;

which are evidence of violations of Title 21, United States Code, Sections 952, 960 and
963.
       Case 2:21-mj-08351-RBM Document 1 Filed 04/29/21 PageID.6 Page 6 of 16




 1                                        AFFIDAVIT
 2        I, Special Agent Kiersten Deutsch, being duly sworn, hereby state as follows:
 3                                    INTRODUCTION
 4        1.    I submit this affidavit in support of an application for a warrant to search the
 5 following electronic devices:
 6
 7                     White Samsung Cell Phone
 8                     Seized as FP&F No. 2021250300057901, Item 0004
 9                     (“Target Device #1”)
10
11                     Blue Motorola Cell Phone
12                     Seized as FP&F No. 2021250300057901, Item 0005
13                     (“Target Device #2”)
14
15                     Black ZTE Cell Phone
16                     Seized as FP&F No. 2021250300057901, Item 0006
17                     (“Target Device #3”) (collectively “Target Devices”)
18
19 as further described in Attachments A-1, A-2, and A-3, and to seize evidence of crimes,
20 specifically violations of Title 21, United States Code, Sections 952, 960, and 963 as
21 further described in Attachment B. The requested warrant relates to the investigation and
22 prosecution of Lilian VALLE (“VALLE” or “Defendant”) in United States v. Valle, 21-
23 MJ-8160-RBM for importing approximately 8.02 kilograms (17.68 pounds) of
24 methamphetamine from Mexico into the United States. The Target Devices are currently
25 in the custody of Homeland Security Investigations-ASAC Calexico located at 2051 N.
26 Waterman Avenue, Suite 100, El Centro, California 92243.
27        2.    The information contained in this affidavit is based upon my training,
28 experience, investigation, and consultation with other members of law enforcement.

                                               1
       Case 2:21-mj-08351-RBM Document 1 Filed 04/29/21 PageID.7 Page 7 of 16




 1 Because this affidavit is made for the limited purpose of obtaining a search warrant for the
 2 Target Devices, it does not contain all the information known by me or other agents
 3 regarding this investigation. All dates and times described are approximate.
 4                                       BACKGROUND
 5         3.    I have been employed as a Special Agent (“SA”) with Homeland Security
 6 Investigations (HSI) since May 2019. I am currently assigned to the HSI Office of the
 7 Assistant Special Agent in Charge, in El Centro, California.
 8         4.     I am a graduate of the Federal Law Enforcement Training Center in Glynco,
 9 Georgia, successfully completing the Criminal Investigator Training Program and the
10 Homeland Security Investigations Special Agent Training program. Prior to being
11 employed by HSI, I received my Master’s degree in Law Enforcement and Justice
12 Administration from Western Illinois University and my Bachelor’s degree in Justice
13 Studies and Criminal Justice from James Madison University.
14         5.    During my tenure with HSI, I have participated in the investigation of various
15 narcotics trafficking organizations involved in the importation and distribution of
16 controlled substances into and through the Southern District of California. Through my
17 training, experience, and conversations with other law enforcement officers experienced in
18 narcotics trafficking investigations, I have gained a working knowledge of the operational
19 habits of narcotics traffickers, in particular those who attempt to import narcotics into the
20 United States from Mexico at Ports of Entry.
21         6.    I am aware that it is common practice for narcotics traffickers to work in
22 concert utilizing cellular telephones. A common tactic utilized by narcotics traffickers is
23 to smuggle controlled substances into the United States from Mexico by concealing the
24 controlled substances in vehicles and on persons that enter the United States at Ports of
25 Entry such as the Calexico Ports of Entry. With respect to the importation of narcotics in
26 this manner, I am aware that narcotics traffickers in Mexico frequently communicate with
27 the individual (“the driver”) responsible for driving the vehicle containing the concealed
28 narcotics into the United States or crossing the narcotics concealed on their person into the

                                                2
       Case 2:21-mj-08351-RBM Document 1 Filed 04/29/21 PageID.8 Page 8 of 16




 1 United States. These communications can occur before, during and after the narcotics are
 2 imported into the United States. For example, prior to the importation, narcotics traffickers
 3 frequently communicate with the driver or the pedestrian regarding arrangements and
 4 preparation for the narcotics importation. When the importation is underway, narcotics
 5 traffickers frequently communicate with the driver or the pedestrian to remotely monitor
 6 the progress of the narcotics, provide instructions to the driver or the pedestrian and warn
 7 accomplices about law enforcement activity. When the narcotics have been imported into
 8 the United States, narcotics traffickers may communicate with the driver or the pedestrian
 9 to provide further instructions regarding the transportation of the narcotics to a destination
10 within the United States.
11         7.    Based upon my training, experience, and consultations with law enforcement
12 officers experienced in narcotics trafficking investigations, and all the facts and opinions
13 set forth in this affidavit, I am aware that cellular telephones (including their SIM card(s))
14 can and often do contain electronic evidence, including, for example, phone logs and
15 contacts, voice and text communications, and data, such as emails, text messages, chats
16 and chat logs from various third-party applications, photographs, audio files, videos, and
17 location data. This information can be stored within disks, memory cards, deleted data,
18 remnant data, slack space, and temporary or permanent files contained on or in the cellular
19 telephone. Specifically, searches of cellular telephones of individuals involved in the
20 importation of narcotics may yield evidence:
21
           a.    tending to indicate efforts to import controlled substances from Mexico
22               into the United States;
23
           b.    tending to identify accounts, facilities, storage devices, and/or services–
24               such as email addresses, IP addresses, and phone numbers–used to
25               facilitate the importation of controlled substances from Mexico into the
                 United States;
26
27         c.    tending to identify co-conspirators, criminal associates, or others involved
                 in importation of controlled substances from Mexico into the United
28               States;

                                                3
       Case 2:21-mj-08351-RBM Document 1 Filed 04/29/21 PageID.9 Page 9 of 16



          d.     tending to identify travel to or presence at locations involved in the
 1
                 importation of controlled substances from Mexico into the United States,
 2               such as stash houses, load houses, or delivery points;
 3
          e.     tending to identify the user of, or persons with control over or access to,
 4               the Target Devices; and/or
 5
          f.     tending to place in context, identify the creator or recipient of, or establish
 6               the time of creation or receipt of communications, records, or data involved
 7               in the activities described above.

 8                       FACTS SUPPORTING PROBABLE CAUSE
 9        8.     On March 4, 2021, at approximately 4:48 AM, Lilian VALLE, a United States
10 Citizen, applied for entry into the United States from Mexico through the Calexico West
11 Port of Entry vehicle lane #7. VALLE was the driver and sole occupant of a 2003 Chevrolet
12 Tahoe (the “vehicle”) bearing California license plates.
13        9.     In primary inspection, a Customs and Border Protection Officer (“CBPO”)
14 received a negative Customs declaration from VALLE. VALLE stated she was going home
15 to Calexico, California. The CBPO asked VALLE’s purpose of being in Mexico and
16 VALLE stated she was visiting her grandmother. The CBPO conducted system queries
17 which revealed an alert on both the vehicle and VALLE; therefore, VALLE was referred
18 to vehicle secondary for further inspection.
19        10.    In secondary inspection, a CBPO operating the Z-Portal X-Ray machine
20 detected anomalies in the rear cargo area of the vehicle. A Canine Enforcement Team was
21 conducting secondary inspection operations when the Human and Narcotic Detection Dog
22 alerted to the rear door of the vehicle.          A CBPO conducting secondary inspection
23 operations received an oral Customs declaration of fish from VALLE. VALLE stated to
24 the CBPO she was bringing fish to Calexico, California.
25        11.    Further inspection resulted in the discovery of 5 packages concealed in two
26 ice chests located in the trunk of the vehicle, with a total approximate weight of 8.02
27 kilograms (17.68 pounds). A sample of the substance contained within the packages field
28 tested positive for the characteristics of methamphetamine.

                                                 4
      Case 2:21-mj-08351-RBM Document 1 Filed 04/29/21 PageID.10 Page 10 of 16




 1         12.   VALLE was placed under arrest and charged with a violation of Title 21,
 2 United States Code, Sections 952 and 960, for importation of a controlled substance and
 3 issued a notice to appear dated April 6, 2021.
 4         13.   The Target Devices were found inside the vehicle with Defendant’s personal
 5 property and seized at the time of arrest. Defendant was the driver and sole occupant of
 6 the vehicle and had dominion and control over the items in the vehicle.
 7         14.   Based upon my experience and training, consultation with other law
 8 enforcement officers experienced in narcotics trafficking investigations, and all the facts
 9 and opinions set forth in this affidavit, I believe that telephone numbers, contact names,
10 electronic mail (email) addresses, appointment dates, messages, pictures and other digital
11 information are stored in the memory of the Target Devices. In light of the above facts and
12 my experience and training, there is probable cause to believe that Defendant was using
13 the Target Devices to communicate with others to further the importation of illicit narcotics
14 into the United States. Further, in my training and experience, narcotics traffickers may be
15 involved in the planning and coordination of a drug smuggling event in the days and weeks
16 prior to an event. Co-conspirators are also often unaware of a defendant’s arrest and will
17 continue to attempt to communicate with a defendant after their arrest to determine the
18 whereabouts of the narcotics. Based on my training and experience, it is also not unusual
19 for individuals, such as Defendant, to attempt to minimize the amount of time they were
20 involved in their smuggling activities, and for the individuals to be involved for weeks and
21 months longer than they claim. Accordingly, I request permission to search the Target
22 Devices for data beginning on February 2, 2021, up to and including March 5, 2021, the
23 day after VALLE’s arrest.
24                                     METHODOLOGY
25         15.   It is not possible to determine, merely by knowing the cellular telephone’s
26 make, model and serial number, the nature and types of services to which the device is
27 subscribed and the nature of the data stored on the devices. Cellular devices today can be
28 simple cellular telephones and text message devices, can include cameras, can serve as

                                                5
      Case 2:21-mj-08351-RBM Document 1 Filed 04/29/21 PageID.11 Page 11 of 16




 1 personal digital assistants and have functions such as calendars and full address books and
 2 can be mini-computers allowing for electronic mail services, web services and rudimentary
 3 word processing. An increasing number of cellular service providers now allow for their
 4 subscribers to access their devices over the internet and remotely destroy all of the data
 5 contained on the devices. For that reason, the devices may only be powered in a secure
 6 environment or, if possible, started in “flight mode” which disables access to the network.
 7 Unlike typical computers, many cellular telephones do not have hard drives or hard drive
 8 equivalents and store information in volatile memory within the devices or in memory
 9 cards inserted into the devices. Current technology provides some solutions for acquiring
10 some of the data stored in some cellular telephone models using forensic hardware and
11 software. Even if some of the stored information on the devices may be acquired
12 forensically, not all of the data subject to seizure may be so acquired. For devices that are
13 not subject to forensic data acquisition or that have potentially relevant data stored that is
14 not subject to such acquisition, the examiner must inspect the devices manually and record
15 the process and the results using digital photography. This process is time and labor
16 intensive and may take weeks or longer.
17         16.   Following the issuance of this warrant, I will collect the Target Devices and
18 subject them to analysis. All forensic analysis of the data contained within the telephone
19 and its memory cards will employ search protocols directed exclusively to the
20 identification and extraction of data within the scope of this warrant.
21         17.   Based on the foregoing, identifying and extracting data subject to seizure
22 pursuant to this warrant may require a range of data analysis techniques, including manual
23 review, and, consequently, may take weeks or months. The personnel conducting the
24 identification and extraction of data will complete the analysis within ninety (90) days of
25 the date the warrant is signed, absent further application to this court.
26                      PRIOR ATTEMPTS TO OBTAIN THIS EVIDENCE
27         18.   Law enforcement has not previously attempted to obtain the evidence sought
28 by this warrant.

                                                6
      Case 2:21-mj-08351-RBM Document 1 Filed 04/29/21 PageID.12 Page 12 of 16




 1                                       CONCLUSION
 2         19.   Based on the facts and information set forth above, I submit there is probable
 3 cause to believe that a search of the Target Devices will yield evidence of Defendant’s
 4 violations of Title 21, United States Code, Sections 952, 960 and 963. Accordingly, I
 5 request that the Court issue a warrant authorizing law enforcement to search the items
 6 described in Attachments A-1, A-2, and A-3 and seize the items listed in Attachment B
 7 using the above-described methodology.
 8         I swear the foregoing is true and correct to the best of my knowledge and belief.
 9
10                                          ____________________________
                                               ___________________
11                                          Special                Deutsch
                                               cial Agent Kiersten Deu
                                            Homeland Security Investigations
12
13         Attested to by the applicant in accordance with the requirements of Fed. R. Crim.
                                    day of April, 2021.
14 P. 4.1 by telephone on this _____
15
16 _____________________________________
17 HON. RUTH BERMUDEZ MONTENEGRO
   UNITED STATES MAGISTRATE JUDGE
18
19
20
21
22
23
24
25
26
27
28

                                               7
 Case 2:21-mj-08351-RBM Document 1 Filed 04/29/21 PageID.13 Page 13 of 16



                               ATTACHMENT A-1

                          PROPERTY TO BE SEARCHED

The following property is to be searched:

      White Samsung Cell Phone
      Seized as FP&F No. 2021250300057901, Item 0004
      (“Target Device #1”)

Target Device #1 is currently in the possession of Homeland Security Investigations-
ASAC Calexico located at 2051 N. Waterman Avenue, Suite 100, El Centro, California
92243.
 Case 2:21-mj-08351-RBM Document 1 Filed 04/29/21 PageID.14 Page 14 of 16



                               ATTACHMENT A-2

                          PROPERTY TO BE SEARCHED

The following property is to be searched:

      Blue Motorola Cell Phone
      Seized as FP&F No. 2021250300057901, Item 0005
      (“Target Device #2”)

Target Device #2 is currently in the possession of Homeland Security Investigations-
ASAC Calexico located at 2051 N. Waterman Avenue, Suite 100, El Centro, California
92243.
 Case 2:21-mj-08351-RBM Document 1 Filed 04/29/21 PageID.15 Page 15 of 16



                               ATTACHMENT A-3

                          PROPERTY TO BE SEARCHED

The following property is to be searched:

      Black ZTE Cell Phone
      Seized as FP&F No. 2021250300057901, Item 0006
      (“Target Device #3”)

Target Device #3 is currently in the possession of Homeland Security Investigations-
ASAC Calexico located at 2051 N. Waterman Avenue, Suite 100, El Centro,
California 92243.
 Case 2:21-mj-08351-RBM Document 1 Filed 04/29/21 PageID.16 Page 16 of 16



                                  ATTACHMENT B

                                ITEMS TO BE SEIZED

       Authorization to search the cellular telephones described in Attachments A-1, A-
2, and A-3 includes the search of disks, memory cards, deleted data, remnant data, slack
space, and temporary or permanent files contained on or in the cellular telephones for
evidence described below. The seizure and search of the cellular telephones shall
follow the search methodology described in the affidavit submitted in support of the
warrant.

      The evidence to be seized from the cellular telephones will be electronic records,
communications, and data such as emails, text messages, chats and chat logs from
various third-party applications, photographs, audio files, videos, and location data, for
the period of February 2, 2021 up to and including March 5, 2020:

      a.     tending to indicate efforts to import controlled substances from Mexico
             into the United States;

      b.     tending to identify accounts, facilities, storage devices, and/or services–
             such as email addresses, IP addresses, and phone numbers–used to
             facilitate the importation of controlled substances from Mexico into the
             United States;

      c.     tending to identify co-conspirators, criminal associates, or others involved
             in importation of methamphetamine, or some other federally controlled
             substance, from Mexico into the United States;

      d.     tending to identify travel to or presence at locations involved in the
             importation of controlled substances from Mexico into the United States,
             such as stash houses, load houses, or delivery points;

      e.     tending to identify the user of, or persons with control over or access to,
             the Target Devices; and/or

      f.     tending to place in context, identify the creator or recipient of, or establish
             the time of creation or receipt of communications, records, or data involved
             in the activities described above;

which are evidence of violations of Title 21, United States Code, Sections 952, 960 and
963.
